Judgment was entered in the Supreme Court, May 18th 1874.
Pee Curiam.
There cannot be any doubt that the testator intended that if his widow, who was a second wife, should claim the $300 exemption, the loss to his estate should be thrown upon the share of her own child, and not upon the shares of the children by his former wife. It was the testator’s mode of equalizing his estate among his children, having provided as he thought fairly for his wife. If, therefore, she chose to reject that provision, and claim according to law and in addition to take the $300, the presumption is that she believed that the portion thus taken would be better than the provisions of the will. Consequently the shares of the children would suffer diminution by her claim at law, and the reason is stronger therefore that the $300 should come out of her own son’s share.
Decree affirmed, appeal dismissed and the costs ordered to be paid by the appellants.